 588317 NLRB No. 87DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1305 NLRB 783.2984 F.2d 1562.3The Regional Office issued a compliance specification and noticeof hearing on July 30, 1993. The Respondent complied with those
parts of the specification dealing with insurance premiums and com-
putation of premium pay, but not with the parts of the specification
dealing with liability for the unilateral change in overtime selection
procedures. Thus, the General Counsel issued an amended specifica-
tion, limited to this issue.4These categories of overtime exclude overtime that results fromthe continuation of work beyond the regular workday, specialty crew
work, and scheduled overtime.Intermountain Rural Electric Association and Inter-national Brotherhood of Electrical Workers
Local 111, AFL±CIO. Cases 27±CA±10711, 27±CA±10711±3, and 27±CA±10890May 25, 1995SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn November 29, 1991, the National Labor Rela-tions Board issued a Decision and Order in this pro-
ceeding1in which it, inter alia, ordered that the Re-spondent restore callout and standby overtime selection
procedures to those which existed at its Sedalia, Colo-
rado facility prior to December 14, 1988, and to make
whole employees for any losses they sustained as a re-
sult of the unlawful changes in those procedures. On
February 3, 1993, the United States Court of Appeals
for the Tenth Circuit enforced the Board's Order in an
unpublished order and judgment.2On January 14, 1994, the Regional Office issued anamended compliance specification and notice of hear-
ing, alleging that the Respondent was obligated to
make whole four employees who suffered losses as aresult of its unilateral change in procedures for select-
ing employees for callout overtime work.3On August23, 1994, Administrative Law Judge Michael D. Ste-
venson issued the attached supplemental decision, dis-
missing the amended backpay specification. The Gen-
eral Counsel filed exceptions and a supporting brief,
and the Respondent filed a brief in answer to the Gen-
eral Counsel's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs,
and has decided to affirm the judge's rulings, findings,
and conclusions only to the extent consistent with this
Supplemental Decision and Order.A. IntroductionIn dismissing the General Counsel's amended back-pay specification, the judge relied on essentially three
grounds: (1) that attachments to the General Counsel's
posthearing brief should be stricken from consideration
as not having been properly introduced into the record;(2) that the portion of the unfair labor practice orderin the underlying proceeding at issue here does not
warrant the usual presumption that some backpay is
owing; and (3) that the General Counsel's proposed
formula for determining which employees were owed
standby and callout overtime pay and the amounts
thereof was not reasonably designed to approximate
the amounts the employees lost by reason of the Re-
spondent's unilateral change. We disagree with each of
those conclusions, and, for the reasons set forth below,
we award backpay in the amounts specified in the
General Counsel's posthearing brief, which reflects a
reduction in amounts originally sought because the
General Counsel conceded the merit of an argument
made by the Respondent at the backpay proceeding
and recalculated the specification figures accordingly.B. The General Counsel's Formula and theRespondent's CounterargumentsThe single backpay issue in this proceeding is theextent of the loss suffered by certain unit employees
when the Respondent changed its procedure for select-
ing employees for callout overtime (overtime neces-
sitated by unforeseen emergency situations) and stand-
by overtime (emergency work limited to weekends and
holidays).4The Respondent changed from proceduresin which overtime was made available to employees
either by use of a list prepared by an employee over-
time committee (callout overtime) or by advance em-
ployee selection, with seniority determining who could
select first (standby overtime). The Respondent's uni-
lateral change of both procedures to an alphabetical ro-
tation procedure was found unlawful in the unfair laborpractice proceeding, and the backpay period covers the
period from December 14, 1988, when the change was
implemented, until May 1992, when the Respondent
restored the previous selection procedures.The General Counsel recognized that he couldachieve only a reasonable approximation of the losses
because (1) the emergency nature of callout overtime
meant that the amount available would necessarily
vary from year to year and (2) the fact that accepting
offers of overtime work was not mandatory in either
the original procedures or the unilaterally implemented
procedure meant that the amounts worked by individ-
ual employees were subject to all the vagaries that
might influence employee decisions to perform extra
work. The formula he chose attempted to control for
these variables by averaging overtime figures from
several years under the original system to compare
with overtime worked during the backpay period under
the changed procedures. His first step was to determine
the number of hours of overtime worked by every 589INTERMOUNTAIN RURAL ELECTRIC ASSN.5In order to compare only those employees who may be describedas ``similarly situated,'' the General Counsel limited his calculations
to include only employees who had been employed within the unit
throughout the 3-year representative period and through, at least, the
first quarter of 1991 during the backpay period.6The General Counsel stated that Mitchell Eveleth was owed$3,017.17; Gerald Fedders, $4,589.42; Gordon Novacek, $1,583.73;
and James Fox, $1,035.52.7The General Counsel submitted three documents:Attachment A is the recalculation of the representative percent-ages, using figures submitted into the record by the Respondent;
Attachment B is the recalculation of the quarterly overtime totals
using the Respondent's figures; and Attachment C is the recal-
culation of the employees' quarterly and total backpay figures.8We note that the judge misinterpreted the General Counsel's re-computations for Novacek and Fox and failed to designate a nega-tive notation before the ``new figure'' amount for them. Thus, ac-
cording to the General Counsel's revised calculations, neither
Novacek nor Fox is due any backpay, with Novacek at Ð$301.51
and Fox at Ð$179.72.9While the judge used the term ``discredited'' to describe his viewof the General Counsel's witness, we find that he is not using this
term in its usual sense, i.e., to mean that the witness is not testifying
in a manner consistent with the truth. Rather, the judge appears to
be signaling his rejection of the backpay formula which this wit-Continuedmember of the bargaining unit5during each year of the3-year period immediately prior to the Respondent's
unilateral change in selection procedures (1986, 1987,
and 1988), add up those figures to determine the total
overtime hours worked by the unit each year, and then
convert each unit member's total hours into a percent-
age of the unit's total overtime for each of the 3 years.
These three resulting percentages were then averaged
to arrive at a figure described as the employee's ``rep-
resentative percentage.''The second step was, using the same method, tocompute each employee's quarterly percentage of total
overtime worked during each quarter of the nearly 3-
1/2-year backpay period, during which the Respondent
operated under the unilaterally implemented system.
Finally, each employee's quarterly overtime percentage
during the backpay period was compared with his/her
``representative percentage.'' The difference was con-
verted into hours and multiplied by the Respondent's
overtime pay rate.Applying this formula, the General Counsel allegedin his amended specification and at the hearing that
four unit employees had suffered financial loss as a re-
sult of the application of the unilaterally implemented
system.6The Respondent attacked the validity of the GeneralCounsel's formula with the expert testimony of a sta-
tistics professor, Dr. Darl Bien, who asserted that there
was no statistically significant difference between the
amount of individual employees' overtime during the
representative period and the amounts worked during
the backpay period. The Respondent also asserted that
certain technological and equipment advances had im-proved its operations, thereby rendering emergency
overtime repair work less available generally during
the backpay period than it had been during the rep-
resentative period. The Respondent contended that the
General Counsel's reliance on total overtime figures
rather than callout/standby figures alone additionally
distorted the proffered specification. The Respondent
also argued that the employees named in the specifica-
tion were less likely to accept overtime during the
backpay period than during the representative period
because of various personal circumstances which ren-
dered them less available for such assignments. The
Respondent further attempted to discredit the General
Counsel's backpay figures by introducing evidence es-
tablishing that two individuals (Kogan and Keefe),
whose overtime records were included in the formula,were not members of the bargaining unit for the entirerepresentative period, thereby skewing the universe of
similarly situated employees and the General Counsel's
results.Before the close of the hearing, the judge grantedthe General Counsel's request that the record remain
open in order to permit the General Counsel to submit
expert evidence to rebut the Respondent. The General
Counsel did not proffer any additional evidence how-
ever, and thereafter moved to have the record closed.In his posthearing brief, the General Counsel tookaccount of the Respondent's evidence concerning the
similarly situated unit employees and, deleting the
hours for employees Kogan and Keefe, recomputed the
representative percentages and submitted these revised
backpay figures to the judge.7These recalculations re-sulted in the total elimination of overtime backpay for
employees Novacek and Fox, and the downward ad-
justment of Fedders' backpay by $2,466.38 to
$2,123.04 and the reduction of Eveleth's backpay by
$1,146.91 to $1,870.26.8C. The Judge's DecisionAs stated above, the judge rejected the GeneralCounsel's position in its entirety. First, he struck the
attachments to the General Counsel's posthearing brief,
reasoning that they were tantamount to a second
amended compliance specification and that because
they had not previously been made a part of the
record, they could not properly be considered. He also
faulted the General Counsel for failing to identify who
performed the calculations which gave rise to the re-
vised backpay figures.Second, the judge held that the usual presumptionthat some backpay is owing when unfair labor prac-
tices of the kind at issue here have been found ``does
not apply in this case.'' He pointed to the Respond-
ent's having previously paid a substantial sum of
money in compliance with other parts of the Board's
order in the underlying unfair labor practice case, and
to his having ``discredited''9the General Counsel's 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
nessÐthe Board's compliance officerÐdevised and about which hetestified. Thus, our disagreement with the judge set out above does
not amount to overturning a credibility resolution as that term is
generally understood.10The General Counsel's actions in this regard comport with Sec.10630.1 of the Board's Compliance Casehandling Manual which
states that the compliance officer should describe how the computa-
tion of backpay should be adjusted when entitlement of backpay is
affected by evidence introduced at hearing.witness, a representative from the Regional Office whotestified to the methodology used in drawing up the
compliance specification. For those reasons, the judge
concluded that the General Counsel had failed to estab-
lish a prima facie case that backpay was owed. Thus,
the judge reasoned he need not even address the sig-
nificance of the testimony of the Respondent's expert
witness.Finally, the judge listed three reasons for faultingthe General Counsel's formula. First, citing the vol-
untary nature of the overtime system, the judge deter-
mined that employees were less likely to accept over-
time assignments during the backpay period than dur-
ing the representative period, thereby rendering unreli-
able the General Counsel's comparisons of percentage
of overtime worked during those two time periods.
Second, the judge reasoned that because less overtime
work was available during the backpay period than had
been available during the representative period, no reli-
able comparisons could be made. Third, the judge
found that the General Counsel's use of total overtimefigures rather than callout and standby overtime figures
alone rendered the General Counsel's results invalid.
Thus, the judge concluded that the General Counsel
failed to demonstrate that any employee was finan-
cially harmed by reason of the Respondent's unilateral
change in the callout and standby overtime selection
procedures.D. DiscussionTurning first to the judge's procedural rulings, wefind that the General Counsel's posthearing brief and
attachments do not constitute an amended specification
or new evidence. The attachments are precisely as the
General Counsel describes them, that is, simply recal-
culations of the backpay figures based on evidence
which the Respondent entered into the hearing record
concerning the composition of the bargaining unit.
Specifically, the General Counsel simply eliminated
from his calculations the overtime figures for Kogan
and KeefeÐthe employees who, as the Respondent
demonstrated at the hearing, did not work within the
bargaining unit for the duration of the representative
periodÐand recomputed the totals and percentages
without those two employees' hours. This is not, there-
fore, new evidence, but only an arithmetic adjustment
to the General Counsel's specification in light of
record evidence proffered by the Respondent itself.10Because the General Counsel's attachments reflectedmerely recalculations to reflect his acceptance of the
Respondent's own evidence and argument concerning
the error of including Keefe and Kogan in the unit dur-
ing the representative period, there was no need to re-
open the record. The Respondent could not reasonably
claim to be surprised or procedurally disadvantaged bythe General Counsel's agreement with one of its argu-
ments and the resulting elimination of all backpay for
two claimants and reduction of backpay for the two
others. Accordingly, we reverse the judge's sua sponte
ruling to strike the attachments to the General Coun-
sel's brief and find them appropriate for consideration.We also disagree with the judge's conclusion thatthe presumption of backpay does not apply in this pro-
ceeding. The unlawful unilateral actions of the Re-
spondent in modifying the overtime selection proce-
dures created the potential loss of income to employees
by virtue of depriving them of overtime opportunities.
Any financial harm caused by the Respondent's unfair
labor practices in this regard is distinct from the finan-
cial impact of the Respondent's other unfair labor
practices. Thus, the fact that the Respondent may have
provided backpay to employees who suffered losses as
a result of the unlawful unilateral changes pertaining to
premium pay eligibility and insurance premium obliga-
tions does not relieve the Respondent of liability for
the financial consequences of its change in the callout
and standby overtime selection procedures. Contrary to
the judge, therefore, we find that the presumption that
some backpay is due to remedy the effects of the Re-
spondent's unlawful action is properly applied in this
case.We also find that the presumption was not defeatedby the testimony of the Respondent's expert witness,
Dr. Bien, concerning his statistical analysis of the
overtime records. The ultimate opinion reached by Dr.
Bien was simply that the differences between the rep-
resentative period and the backpay period in amounts
of overtime worked by the employees allegedly af-
fected by the change in selection procedures were not
sufficiently significant to persuade him that the dif-
ferences were the result of that change rather than
merely random variation. That testimony does not
amount to an affirmative conclusion that the dif-
ferences were not caused by the selection procedure
change, so it does not rebut the presumption.Finally, we disagree with the judge that the GeneralCounsel's proposed formula is not reasonably cal-
culated to establish the amount of losses suffered by
reason of the unfair labor practice at issue. As dis-
cussed in section B above, there are variables that
make it impossible to determine with certainty who
would have worked particular days of overtime had the
Respondent not changed its selection procedures, but
in such cases, uncertainties are construed against the 591INTERMOUNTAIN RURAL ELECTRIC ASSN.11Eveleth conceded that he was probably owed at least a smallpercentage of what the General Counsel was claiming for him in the
amended specification, and this was before the General Counsel re-
duced the amount claimed by virtue of excluding overtime hours for
Kogan and Keefe during the representative period.1Without objection, I convened the parties at 3 p.m. on January26, 1994, for a prehearing discussion of procedures and certain col-
lateral issues. (See Supplemental Tr., pp. 1±38.)2Unless otherwise indicated, all dates herein refer to 1993.wrongdoer, and all that is required of the GeneralCounsel is a nonarbitrary formula designed to produce
a reasonable approximation of what is owed. See, e.g.,
La Favorita, Inc., 313 NLRB 902, 903 (1994), enfd.mem. 48 F.3d 3232 (10th Cir. 1995); Laborers Local158 (Worthy Bros.), 301 NLRB 35, 36 (1991), enfd.mem. 952 F.2d 1393 (3d Cir. 1991).First, we find that the General Counsel's formulatook adequate account of the fact that employees were
free to decline overtime opportunities. Because the vol-
untary nature of overtime remained a constant through-
out both the representative period and the backpay pe-
riod, the General Counsel's use of a 3-year representa-
tive time period for comparison purposes was likely to
produce a fairly accurate picture of the amount of
overtime, on average, that individual employees were
willing to work. We reject the judge's apparent reli-
ance on speculative testimony about whether employ-
ees might have refused overtime more often than in the
past had the overtime been offered to them. Mitchell
Eveleth, an employee appearing as a witness for the
Respondent, testified that he ``probably'' would have
accepted less callout overtime during the backpay pe-
riod had it been offered him;11and Edwin Jenks, oneof the Respondent's supervisors, speculated that em-
ployee Gerald Fedders (who did not appear at the hear-
ing) would have worked less overtime because he was
getting older, played golf and softball, and, in Jenks'
opinion, did not need the money. Such vague and
speculative testimony is insufficient to defeat the pre-
sumption that backpay is due because of the unlawful
reduction in offered overtime.We also find no merit in the Respondent's conten-tion that the General Counsel's formula is flawed be-
cause, owing to such factors as technological changes,
the total number of available overtime hours may have
declined during the backpay period. By calculating
each employee's overtime during the backpay period
as a percentage of the total available during that pe-
riod, variance in the actual number of hours is taken
into account. We acknowledge that the General Coun-
sel did not segregate callout overtime from other kinds
of overtime in constructing his formula, but we find,
contrary to the Respondent's contention, that this fail-
ure is insufficient to condemn the formula in light of
the lack of any firm basis for the Respondent's conten-
tion that callout time was subject to relatively greater
reductions during the backpay period than were other
kinds of overtime. The Respondent's supervisor, Jenks,
``guessed'' that callout overtime had made up about 20
percent of total overtime during the representative pe-riod, and although he testified that it was ``somethingunder'' that during the backpay period, he was unable
to say how much. Further, the Respondent had rep-
resented to the General Counsel that examination of in-dividual employee timecards covering a period of 5-
1/2 years might reveal the categories of different over-
time, but the Respondent kept no records compiling
overtime by category. Because the Respondent was
urging that callout and standby overtime did not con-
stitute a substantial portion of the total worked, it was
required to do more than gesture vaguely in the direc-
tion of thousands of employee timecards.Accordingly, we find that the General Counsel hasused a formula reasonably designed to ascertain the
amount of standby and callout overtime backpay lost
by certain unit employees as a result of the Respond-
ent's unilateral change in the selection procedures.ORDERThe National Labor Relations Board orders that theRespondent, Intermountain Rural Electric Association,
Sedalia, Colorado, its officers, agents, successors, and
assigns, shall make whole the following claimants by
paying each the amount opposite his name, plus inter-
est:Gerald Fedders$2,123.04
Mitchell Eveleth1,870.26
William J. Daly, Esq., for the General Counsel.Martin Semple and Patrick B. Mooney, Esqs. (Semple &Jackson), of Denver, Colorado, for the Respondent.Joseph M. Goldhammer, Esq. (Brauer, Buescher, Valentine,Goldhammer & Kelman), of Denver, Colorado, for theCharging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEAND
PROCEDURALBACKGROUNDI heard this matter on January 27, 1994,1in Denver, Colo-rado, pursuant to the November 29, 1991 Board decision in
the underlying unfair labor practice case, in which the Board
affirmed the findings and conclusions of the administrative
law judge in that portion of the case, relevant to the instant
matter (G.C. Exh. 1(a)) (304 NLRB 783). That is, the Board
affirmed the finding of the administrative law judge that the
Respondent acted unlawfully by unilaterally changing the es-
tablished callout and standby lists for selecting employees for
overtime, by substituting instead an alphabetical rotation sys-
tem. On February 3, 1993,2the Court of Appeals for the 10th Circuit affirmed the Board's judgment in an unpublished
one-page order and judgment (G.C. Exh. 1(b)). 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Apparently, Respondent paid all or most moneys due and owingunder the deleted specifications, an amount ``in the range of
$100,000.00,'' according to Respondent's attorney (Tr. 219).4General Counsel's letter is admitted into the record as ALJ Exh.1 and my order is admitted as ALJ Exh. 2.5Other types of overtime not involved in this case include(1)``continuing'' overtime which applies to work in progress at the
end of a workday which must be finished before workers leave,
(2)``scheduled overtime'' when construction is at a peak and man-
agement knows in advance when more people will be required,
(3)``specialty'' overtime for employees with special skills for extra
work only they can perform.On July 30, a compliance specification and notice of hear-ing was issued (G.C. Exh. 1(c)). In this document, the Gen-
eral Counsel alleged that Respondent owed certain moneys to
employees to make them whole for deductions of medical
and premium amounts ($83,391.52) and for Respondent's
failure to include all compensated hours worked toward eligi-
bility for overtime premium pay ($2,996.15), and for Re-
spondent's unilateral change in the procedures for selecting
employees for callout overtime work at the Sedalia, Colorado
facility.On January 14, 1994, an amended compliance specifica-tion and notice of hearing was issued (G.C. Exh. 1(g)). In
this document, the General Counsel alleged only that Re-
spondent owed certain moneys to four employees to make
them whole for its unilateral change in the procedures for se-
lecting employees for callout overtime work at the Sedalia
facility:3(1) Mitchell Eveleth$3,017.17
(2) Gerald Fedders4,589.42

(3) Gordon Novacek1,583.73

(4) James Fox1,035.52
On January 26, 1994, Respondent filed its answer toamended compliance specification, in which it denied owing
any money to the four named employees (G.C. Exh. l(j)).
Appended to Respondent's answer was a letter to Respond-
ent's counsel from Darl Bien, Ph.D, Professor of Statistics at
the University of Denver. This letter which supported Re-
spondent's theory of no liability was eventually struck from
Respondent's answer, but later admitted in Respondent's case
(R. Exh. 11), when it called Dr. Bien as an expert witness
in the area of statistics. To support Respondent's claim that
Dr. Bien is an expert in the field of statistics, Respondent of-
fered Dr. Bien's multipage resume into evidence (R. Exh.
10). There is no conflict as to Dr. Bien's expertise in this
area and I find him to be an expert in the field of statistics.After Dr. Bien concluded his testimony, General Counselclaimed surprise and asked for additional time in which to
retain, consult with, and possibly call its own expert witness.
Respondent denied that General Counsel had reasonable
grounds to claim surprise, but over Respondent's objection,
and after hearing all other evidence, I held the record open
for 30 days to give General Counsel time to retain, consult
with, and possibly to call his own expert witness. As matters
turned out, on February 28, 1994, General Counsel wrote a
letter to me which reads as follows:The General Counsel has determined that he will notoffer rebuttal testimony in the above-captioned cases.
Accordingly, I request that the record be closed, and
that an appropriate date be set for the submission of
briefs./s/ William J. DalyOn March 2, 1994, I issued an order closing the recordand setting an appropriate date for the submission of briefs.4I. FACTSThe instant case deals with callout overtime which is oneof several categories of overtime utilized by management at
the Sedalia facility. By ``callout'' overtime is meant the call-
ing out of employees during evenings, as well as on week-
ends and holidays, to perform emergency work which could
not await normal business hours. The term covers a related
type of overtime called ``standby'' which applies only to
weekends and holidays where an employee stands by, or is
available to be called out for overtime work during this pe-
riod.5As explained in greater detail by the administrative lawjudge in the underlying case, pages 794±795, article 12, sec-
tion F of the 1987±1988 contract provided that ``overtime
shall be distributed as equitably as possible.'' Since the con-
tract was otherwise silent, on a callout procedure, an over-
time committee was annually elected by bargaining unit em-
ployees. At the beginning of each calendar year, the commit-
tee would rank linemen in inverse order of overtime hours
worked in the preceding year. Then for the current year, the
employees would be called out for overtime in ascending
order, starting with the employee who had worked the least
number of past overtime hours.When a given employee was reached for overtime, he waspermitted to decline the assignment for any reason. Among
the reasons utilized by certain employees was the duration
and difficulty of the work, weather conditions or season of
the year, conflicts with other jobs or businesses, the need for
additional income, physical condition or age (generally), and
perhaps a host of other reasons.In presenting its case, the General Counsel relied uponRobert Cervone, a Board field examiner for 2 years, as the
General Counsel's only witness. After attempting a number
of different calculations which were eventually discarded,
Cervone finally decided to establish a representative period
of time immediately prior to Respondent's unilateral change
in awarding overtime hours. This was the period of 1986,
1987, and 1988. Cervone then calculated the average amount
of total bargaining unit overtime worked by each of the 22
employees during the representative period. Cervone cal-
culated the average amount of overtime by first adding up
the total amount of overtime worked by all bargaining unit
employees during 1986, 1987, and 1988 and then computing
the individual overtime hours of each bargaining unit em-
ployee into a percentage of the whole for each of 3 years(G.C. Exh. 2). The three figures were then themselves added,
and divided by three to arrive at the particular employee's
representative percentage.Cervone then repeated the above procedure for the back-pay period of 1989, 1990, 1991, and 1992 as divided up into
appropriate quarters of these years. After comparing the indi-
vidual averages for the backpay period to the representative
period, Cervone concluded that only 4 out of the 22 bargain- 593INTERMOUNTAIN RURAL ELECTRIC ASSN.6I agree with the General Counsel's contention, expressed at p.13, fn. 7, of his brief, that because the Board's remedies are in fur-
therance of public, not private rights, Eveleth's choice is not control-
ling and even if untainted, is not relevant. Iron Workers Local 373(Building Contractors), 295 NLRB 648 fn. 5 (1985). Accordingly,in reaching my decision in this case, I have assigned no weight to
Eveleth's testimony.7Although no discharges are in issue in the instant case, I assumewithout finding that the average earnings formula method may be
adapted to computing overtime.ing unit employees were entitled to backpay as indicatedabove.During the hearing, Cervone was vigorously cross-exam-ined by Respondent's attorney as to his background, his prior
experience as a Board agent, and most importantly, as to his
methodology. As a result, the General Counsel submitted the
following at page 4, footnote 2 of his brief:At the hearing, Respondent introduced evidenceshowing that several of the employees whose hours
were used to arrive at the total overtime hours worked
by the bargaining unit were, in fact, not in the bargain-
ing unit during the representative period, or were in the
unit for only a part of this period. As the General
Counsel's formula contemplates calculation of the rep-
resentative percentage based on the total bargainingunit overtime worked during the representative periodyears, recalculation of the representative percentage is
warranted. [See attachment A.] [Emphasis in original.]At page 5, footnote 3 of his brief, the General Counselalso recognizes that certain employees included in Cervone's
calculations for the backpay period had not been in the bar-
gaining unit throughout all the backpay period. As a con-
sequence the General Counsel asserts, recalculation of the
quarterly overtime totals is also warranted (attachment B).
Finally at page 5, footnote 4, the General Counsel contends
that in light of his recalculations described above, it is also
necessary to recompute the employees' quarterly backpay al-
leged to be due and owing, in order to arrive at an accurate
total background figure (attachment C).Thus purporting to recalculate using Respondent's ownfigures (R. Exh. 15), the General Counsel now alleges in his
brief as follows:Old FigureNew Figure
Eveleth3,017.171,870.26
Fedders4,589.422,123.04

Novacek1,583.73301.51

Fox1,035.52179.72
Of the four employees listed above, only Eveleth testified.Called as Respondent's witness, Eveleth disavowed any
backpay, claiming that even if Respondent had never
changed its callout system for overtime, he knew that he
would have turned down sufficient overtime, as he did dur-
ing the representative period, that he would not be entitled
to backpay. On cross-examination, Eveleth allowed that per-
haps he might be owed 10-percent of what the General
Counsel was then claiming he was owed (Tr. 130). (Whether
the 10 percent figure still applies in light of the General
Counsel's recalculation is unknown).6II. ANALYSISANDCONCLUSIONS
A.I begin with some basic legal principles. For example, itis well settled that the finding of an unfair labor practice is
presumptive proof that some backpay is owed. NLRB v.Mastro Plastics Corp., 354 F.2d 170, 178 (2d Cir. 1965),cert. denied 384 U.S. 972 (1966); Arlington Hotel Co., 287NLRB 851 (1987), enfd. on point 876 F.2d 678 (8th Cir.
1989). In a backpay case, the sole burden on the General
Counsel is to show the gross amounts of backpay dueÐ``i.e.,
the amounts the employees would have received but for the
employer's illegal conduct.'' Virginia Electric & Power Co.v. NLRB, 319 U.S. 533, 544 (1943).In the instant case, the General Counsel issued an amend-ed backpay specification after the employer apparently paid
all health benefit premiums and remedied its failure to in-
clude all compensated hours worked toward eligibility forovertime premium pay (Tr. pp. 10±11). As noted above, in
an unchallenged assertion made at hearing, Respondent's
counsel stated that it had paid an amount in the range of
$100,000 before the hearing had even began. This payment
required the General Counsel to issue an amended backpay
specification focusing solely on the change in the procedures
for selecting employees for callout overtime work (G.C. Exh.
l(h)). In this proceeding, Respondent challenges the formula
used to compute overtime allegedly due and owing to the
discriminatees.It is well established that the Board is not required to at-tain mathematical precision in its formula for determining
gross backpay. ``Any formula which approximates what
discriminatees could have earned if they had not been dis-
criminated against is acceptable if it is not unreasonable or
arbitrary in the circumstances.''Am-Del-Co., Inc., 234 NLRB1040 (1978), Boyer Ford Trucks, 270 NLRB 1133 (1984).All that is required is that the formula be reasonably de-
signed to arrive at as close an approximation of the amount
of backpay due as possible. Rikal West, Inc., 274 NLRB1136 (1985); Master Slack, 269 NLRB 106 (1984), enfd. 773F.2d 77 (6th Cir. 1985). See also NLRB v. Brown & Root,Inc., 311 F.2d 447, 452 (8th Cir. 1963); Mastell TrailerCorp., 273 NLRB 1190 (1984).One of the common formulas used by the Board is calledthe projection of average earnings formula which estimates
gross backpay by projecting over the backpay period the
earnings or hours worked by the discriminatee during a rep-
resentative period prior to the discharge.7This method hasbeen approved by the Board DeLorean Cadillac, 231 NLRB329 (1977), and by the courts. NLRB v. Pilot Freight Car-riers, 604 F.2d 375, 379 (5th Cir. 1979); NLRB v. CharleyTopprino & Sons, 358 F.2d 94, 97 (5th Cir. 1966); NLRB v.Rice Lake Creamery Co., 365 F.2d 888, 891 (D.C. Cir.1966).In evaluating the formula chosen by the General Counsel,I am reminded by the Board that any ambiguities, doubts, or
uncertainties are resolved against Respondent, the wrongdoer,
because an offending respondent is not allowed to profit
from any uncertainty caused by its discrimination. Florida 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8In this regard, I grant the General Counsel's motion at p. 11, fn.6 of the brief to correct the transcript by changing Cervone's re-sponse regarding whether the callout overtime system during the rep-resentative period was mandatory or voluntary, to ``voluntary which
is what I believe he testified to, and which all the evidence shows
was the case.''9Due to heavy construction schedules, certain other areas of over-time have been increasing, but not callout overtime which has been
and is decreasing (Tr. 171).10The General Counsel notes at p. 7, fn. 5, of his brief thatCervone could have determined specific callout hours by examining
all unit employees' daily timecards over a 5-1/2-year period (Tr.
106±107). This information was given to Cervone by a company
secretary. Cervone did not otherwise investigate the possibility of
culling out specific callout overtime hours.Tile Co., 310 NLRB 609 (1993); Ryder Systems, 302 NLRB608 fn. 4 (1991), enfd. 983 F.2d 705 (6th Cir. 1993); BigThree Industries Gas, 263 NLRB 1189, 1190 fn. 8 (1982).B.Notwithstanding the above principles of law which com-mand me to give great deference to the formula chosen by
the General Counsel, I conclude that this case must be dis-
missed. First, although Respondent has not moved to strike
the General Counsel's attachments A, B, and C appended to
his brief, I do so on my own motion. These attachments were
never made part of the formal record and to my knowledge,
Respondent was never given notice of the General Counsel's
intent to, in effect, submit a second amended compliance
specification. See Ideal Dyeing & Finishing Co., 300 NLRB303 fn. 1 (1990); Mademoiselle Knitwear, 297 NLRB 272 fn.1 (1989); Coppsinger Machinery Service, 279 NLRB 609 fn.1 (1986).I also note that the General Counsel never moved to re-open the record to admit attachments A, B, and C. On the
contrary, in his letter to me of February 28, 1994 (ALJ Exh.
1), which I have recited above, the General Counsel specifi-
cally requested in pertinent part, ``that the record be closed.''Besides the General Counsel purporting to submit evi-dence after the record has been closed, the procedure is also
improper as there is no indication in the General Counsel's
brief, as to who recalculated the new backpay amounts.
Whether Cervone now has another bite at the apple, without
having to undergo the unpleasantries of cross-examination, or
whether a substitute Board agent was brought in, or whether
trial counsel himself performed the new calculationsÐwho
knows. This procedure is simply not proper. I find that
Cervone should have made the proper investigation and cal-
culations prior to hearing. The General Counsel's unsuccess-
ful strategy in footnotes 2, 3, and 4 of his brief has impliedly
discredited his sole witness, Cervone, a position in which I
readily join.As additional rationale for recommending dismissal of thiscase, I also find, in agreement with Respondent, that the
usual presumption that some money is owed by virtue of the
unfair labor practice finding does not apply in this case. To
support this conclusion, Respondent argues (Br. pp. 7±8) that
the presumption has been applied only in discriminatory dis-
charge cases. Without ruling on this contention, I find in-
stead that Respondent apparently paid moneys resulting in
the amended specification as described above. Thus without
a presumption on which to rely, and with its sole witness
discredited, I find that the General Counsel has failed even
to establish a prima facie case. For this reason, it is unneces-
sary to consider the testimony of Respondent's expert wit-
ness, Dr. Bien.In conclusion, I also find that the formula chosen by theGeneral Counsel in this case simply is not a formula reason-
ably designed to produce approximate awards due. See Trin-ity Valley Iron & Steel Co. v. NLRB, 410 F.2d 1161, 1177fn. 28 (5th Cir. 1969). In support of this conclusion, I madethe following findings,(1) Since call-out overtime was 100% voluntary,8theevidence reasonably shows that unit employees would
be less likely to accept assignments in the backpay pe-
riod due to the aging factor and due to changes in per-
sonal circumstances such as Novacek carpooling and
running a business with his daughter in 1989±1992 as
described by Edwin Jenk, Respondent's witness and
company supervisor.(2) There was less overtime to be had during thebackpay period. Again, Jenk described changes in tech-
nology resulting in less overtime opportunity during the
backpay period. For example, outages due to lightening
strikes has been markedly reduced (Tr. p. 170).9(3) By basing calculations on total overtime in boththe representative and backpay periods, when only call-
out overtime is in issue, the final computation may or
may not be a proper figure.At page 7 of his brief, the General Counsel anticipates thislast finding, noting ``that the total overtime figures used in
the General Counsel's formula include other types of over-
time, e.g. continuation overtime, special crew overtime and
scheduled overtime.'' The General Counsel goes on to state,
``in spite of this, the formula still produces a reasonable ap-
proximation of the backpay amounts in the circumstances
present here.'' The General Counsel bases that conclusion on
the fact that, ``there is no evidence to show specifically what
percentage of total overtime is made up of callout and stand-
by. The overtime records supplied by Respondent provide
only total overtime figures. As a result, specific callout and
standby hours are unavailable.''10Assuming for the sake ofargument only, that Cervone could not have based his cal-
culations on callout and standby overtime hours rather than
total overtime hours, I fail to see how it then follows that
the General Counsel can merely choose the universe of total
overtime without assuming the burden of proof to show that
the end result would be approximately equivalent to calcula-
tions based solely on callout and standby overtime hours. No
such showing has been made in this case and I am in no po-
sition to speculate on the end result.For all the reasons discussed above, I respectfully rec-ommend that because the General Counsel has failed to
prove that Respondent owes any money to any person al-
leged in this case to be a discriminatee, the case should be
dismissed.